Citation Nr: 1209895	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under 38 C.F.R. § 4.30, for right knee medial meniscus tear, status post unicompartmental knee replacement, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, from October 1982 to May 1990, and from July 1991 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

On January 31, 2008, the Veteran underwent a partial right knee replacement.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under 38 C.F.R. § 4.30, based upon the unicompartmental replacement of the service-connected right knee on January 31, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  This is so because the Board is taking action favorable to the Veteran by granting a 100 percent evaluation from March 1, 2008 to March 1, 2009, for right knee medial meniscus tear, status post unicompartmental knee replacement under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which is the full benefit sought on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

By way of history, entitlement to service connection for a right medial meniscus tear, post arthroscopic repair of the right knee, was granted in a June 1992 rating decision and a 10 percent evaluation was assigned, effective March 1992.  In September 2007, the Veteran filed his current claim for an increased rating for this disability.  Thereafter, on January 31, 2008, the Veteran underwent a right knee unicompartmental knee replacement.  In a February 2008 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected right knee disorder, effective September 21, 2007.  The RO also assigned a temporary total rating based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30, effective January 31, 2008.  See 38 C.F.R. § 4.30 (2011).  The Veteran's service-connected right knee disorder rating was then to revert to 30 percent as of May 1, 2008.  In effect, a temporary evaluation of 100 percent for a three-month period under the provisions of 38 C.F.R. § 4.30 was granted.  Id. 

The Veteran filed a notice of disagreement with the February 2008 rating decision in April 2008.  However, he did not disagree the RO's assignment of a temporary total rating under the provisions of 38 C.F.R. § 4.30, nor did he allege that an extension under 38 C.F.R. § 4.30 should have been granted.  Rather, he argued that that a 13-month evaluation of 100 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, should have been assigned.  Diagnostic Code 5055 requires a 100 percent evaluation for the 12 month period after a prosthetic knee replacement, in addition to one month under 38 C.F.R. § 4.30. 

Under Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  Thereafter, the service-connected knee disability will be evaluated based upon any residual impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Note (1) indicates that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  

The Veteran underwent right knee unicompartmental arthroplasty on January 31, 2008, after which he was taken to recovery in stable condition and scheduled to start physical therapy with a knee immobilizer immediately.  As of February 7, 2008, the Veteran had no complications with the partial knee replacement and remained in a hinged knee immobilizer for six weeks.  As of February 15, 2008, the right knee range of motion was from zero to 120 degrees, albeit with pain, and the Veteran's physician indicated that his x-rays "look great."  

The factual evidence of record shows that on January 31, 2008, the Veteran underwent a partial right knee replacement.  The applicable diagnostic code specifically stipulates that a veteran who has undergone a prosthetic replacement of a knee joint will receive a 100 percent evaluation for one year following implantation of the prosthesis.  This diagnostic code does not differentiate between a partial or a total knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  As such, the Board finds that a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under the provisions of 38 C.F.R. § 4.30, is warranted for the Veteran's service-connected right knee disability, based upon a unicompartmental replacement of the knee on January 31, 2008.  

ORDER

Commencing after the initial grant of a one month temporary total rating under the provisions of 38 C.F.R. § 4.30, a 100 percent evaluation for one year based upon a unicompartmental replacement of the service-connected right knee on January 31, 2008, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


